DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the amendment filed on 03/19/2021.
Claims 20-39 are pending in the application.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claim 20 is allowed because following a careful review a search was performed and no art is found that solely, or in any combination discloses the combination of features recited in the claim including the features reciting that 
associate a first antenna sector with the first beacon frame, wherein the first antenna sector is associated with a first direction; associate a second antenna sector with the second beacon frame, wherein the second antenna sector is associated with a second direction; 
include a first indication of the first antenna sector in the extended schedule element and a second indication of the second antenna sector in the extended schedule element, wherein the first indication indicates to a first responder device of one or more responder devices that the first antenna sector will be available for the beamforming training during a first time period, and wherein the second indication indicates to the first responder device that the second antenna will be available for the beamforming training during a second time period different than the first time period, the first time period and the second time period occurring during an association beamforming training (A-BFT) period; 

identify a frame in response to the plurality of beacon frames received from the first responder device using the first antenna sector, the frame associated with the beamforming training.
This combination of features recited in the claim is not found in the prior art. Thus claim 20 is allowed. Independent claim 29 recite similar limitations thus claim 29 is allowed. Therefore claims 20-39 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        03/23/2021

/SITHU KO/Primary Examiner, Art Unit 2414